Citation Nr: 1000938	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the thoracolumbar 
spine (claimed as a back disability). 

2. Entitlement to an initial evaluation in excess of 10 
percent for the neurological manifestation of decreased 
sensation of the left lower extremity, associated with the 
service-connected back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1969 
to September 1971. 

This appeal came before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Nashville, Tennessee. 

Initially, the Board notes that the present claim dates back 
to December 31, 2002.  In March 2002, the RO denied service 
connection for a back condition; the Veteran timely appealed 
that determination.  Upon the submission of additional, 
pertinent medical evidence in August 2005, the RO issued a 
subsequent rating decision in August 2005, which granted 
service connection for a back condition and service 
connection for neurological manifestations of the left lower 
extremity, and assigned 10 percent ratings for each 
disability, effective December 31, 2002 (date of original 
claim).  In a March 2006 communication to the RO, the Veteran 
expressed his dissatisfaction with the initially assigned 
evaluations for his service-connected back and neurological 
disabilities and the present appeal ensued.


FINDINGS OF FACT

1.  Prior to December 20, 2007, the competent and probative 
evidence of record demonstrates that the Veteran's low back 
disability is manifested by subjective complaints of near-
constant, sharp low back pain; objectively, there is no more 
than slight limitation of motion as evidenced by forward 
flexion to 80 degrees, at worst, with no showings of spasms, 
incapacitating episodes (as defined by VA), or guarding 
severe enough to result in abnormal gait.  

2.  From December 20, 2007, the Veteran's low back disability 
is manifested by limited motion of the lumbar spine, which is 
moderate in nature as evidenced by painful forward flexion to 
65 degrees and extension to 15 degrees; but there are no 
showings of ankylosis, vertebral fracture, or incapacitating 
episodes. 

3. The Veteran's service-connected left lower extremity 
neurological impairment is no more than mild in nature.  


CONCLUSIONS OF LAW

1. Prior to December 20, 2007, the criteria for an evaluation 
in excess of 10 percent for degenerative disc disease of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); Diagnostic Codes 5235-5243 (2009).  

2. From December 20, 2007, the criteria for a 20 percent 
evaluation, but no higher, for moderate limitation of motion 
of the lumbar spine associated with degenerative disc disease 
of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 
C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(2002). See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOGCPREC 3-2000; 68 Fed. Reg. 51, 454 (August 27, 
2003). 

3. Throughout the rating period on appeal, the criteria for 
an evaluation in excess of 10 percent for left lower 
extremity neurological impairment have not been met.  38 
U.S.C.A. § 1155 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide notification to the Veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in February 2003 and May 
2006 provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims for 
compensation as well as an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt 
to obtain on his behalf.  

The Board notes that the Veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran was afforded VA examinations in August 2005 and 
December 2007.  VA medical records were obtained and 
associated with the claims folder.  The Board does not know 
of any additional relevant evidence that has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Entitlement to increased ratings for a service connected back 
disability and neurological manifestations in the left lower 
extremity, both currently rated as 10 percent disabling, 
effective December 31, 2002. 

As noted in the introduction, in August 2005, the RO granted 
service connection for a back disability and neurological 
manifestations of the left lower extremity and assigned 
initial 10 percent evaluations, respectively, effective 
December 31, 2002 (date of claim).  The Veteran contends that 
the currently assigned evaluations do not adequately reflect 
the severity of his service-connected back and neurological 
disabilities.  

Throughout the appeal, the Veteran has consistently reported 
lumbar spine and neurological symptomatology, including 
intermittent to constant low back pain, flare-ups lasting 3 
to 4 weeks, left foot numbness/tingling, difficulties walking 
long distances, and occasional falls.  He also reports the 
use of ibuprofen and Lortab to control his back pain.  He has 
stated that his back and neurological disabilities impact 
both his ability to work and engage in physical activities, 
including routine exercise.  

I. Applicable Law and Regulations - Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2009).

Where the Veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

At the outset, it is observed that the schedular criteria for 
disabilities of the spine underwent a revision during the 
pendency of this appeal, effective September 26, 2003.  Since 
this claim was initiated prior to the regulatory amendment 
(i.e., December 31, 2002), the Board will evaluate the 
Veteran's back disability under both the former and the 
revised criteria in order to ascertain which version would 
afford him the highest rating.  

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that a veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; and 
(2) whether an increased rating is warranted under the "new" 
criteria at any time on or after September 26, 2003 
respectively.  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2009) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

a. Schedular criteria in effect as of September 23, 2002 
("former" criteria) 

At the outset, it is noted that the Veteran has been assigned 
separate evaluations for the orthopedic and neurologic 
manifestations of his low back disability.  At the time he 
filed his appeal (December 31, 2002), the relevant orthopedic 
provisions included DC 5292 (limitation of motion), 5295 
(lumbosacral strain) and 5293 (intervertebral disc syndrome, 
or IVDS).

Under Diagnostic Code 5292, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine; a 20 
percent rating is warranted for moderate limitation of motion 
of the lumbar spine; and a 40 percent rating is warranted for 
severe limitation of motion of the lumbar spine. 

Under Diagnostic Code 5293, IVDS, is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IVDS with incapacitating 
episodes is evaluated as follows: having a total duration of 
at least 6 weeks during the past 12 months (60 percent); 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and having a total duration of 
at least one week but less than 2 weeks during the past 12 
months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Under the rating criteria effective September 23, 2002, IVDS 
is evaluated based on incapacitating episodes or by combining 
under § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. 

Under Diagnostic Code 5295, a 10 percent rating is warranted 
for lumbosacral strain where there is characteristic pain on 
motion; a 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position; a 40 percent rating requires severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  A 40 percent rating is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.   

b. Schedular criteria in effect as of September 26, 2003 
("current" criteria) 

As noted above, effective September 26, 2003, substantive 
changes were made to the criteria for evaluating spine 
disorders. See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consisted of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).  

Under the new, or current criteria, DCs 5235-5243, rated 
under the general formula for diseases and injuries of the 
spine, provides a 10 percent disability rating when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. § 
4.71a.

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is provided for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent rating is provided for unfavorable ankylosis of 
the entire thoracolumbar spine; and finally, a 100 percent 
rating is provided for unfavorable ankylosis of the entire 
spine, with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease. Id. 

With respect to the neurological manifestation of decreased 
sensation in the left lower extremity (associated with the 
service-connected back disability), the Veteran's disability 
has been rated as 10 percent disabling throughout the entire 
time period on appeal under Diagnostic Code 8520.  Diagnostic 
Code 8520 pertains to the sciatic nerve and provides for a 10 
percent rating for mild, incomplete paralysis; a 20 percent 
rating is assigned for moderate, incomplete paralysis; a 20 
percent rating is assigned for severe, incomplete paralysis; 
and finally, a 40 percent rating is assigned for complete 
paralysis of the sciatic nerve.  

II. Facts

VA treatment records dated from April 2003 to August 2004 
show that the Veteran presented to the emergency room in 
April 2003 with complaints of sharp, radiating low back pain 
with no numbness or weakness.  Upon physical examination, 
there was tenderness to palpation in the mid-lumbar region.  
L4, S1 reflexes were intact and there was good hallux 
strength (for L5).  No sciatica was noted.  The Veteran was 
discharged the same day with instructions to return to the 
emergency room in the event of increased back pain. 

In June 2003, a VA outpatient treatment note shows that the 
Veteran complained of increased low back pain with occasional 
radiation down the right leg.  He denied any bowel/bladder 
problems and motor weakness/numbness.  Physical examination 
revealed normal neurologic function (no focal, motor, or 
sensory deficits were noted), and range of motion of the back 
was within normal limits, although no specific range of 
motion findings were rendered.  Straight leg test was 
negative with no reproducible discomfort to palpation of the 
affected area.  The assessment was chronic low back pain with 
recent exacerbation.  The Veteran was given naproxsyn and 
flexeril at that time.  

Another June 2003 outpatient VA treatment note shows that the 
Veteran again complained of constant low back pain, which was 
aggravated by exerting himself and relived by medication.  
The Veteran further reported that his pain was a 5/10 on the 
pain scale (at worst, he is a 10/10).  Physical examination 
revealed that active range of motion of the spine for 
flexion, extension, and bilateral side-bending were all 3/4 
(or 75%) normal, with end-range pain.  There was tenderness 
at the L2 level.  Straight leg testing was negative.  The 
assessment was again low back pain. 

An additional outpatient treatment note from June 2003 shows 
a history of chronic low back pain.  The Veteran reported 
that he wears a back brace, but has never tried physical 
therapy.  He also stated that he experiences left foot 
numbness and tingling, but not weakness.  No bladder or bowel 
problems were reported.  Physical examination revealed some 
paraspinal tenderness; the neurological evaluation was 
otherwise normal. 

An August 2004 MRI of the lumbar spine revealed disc bulging 
with osteophytosis, minor canal stenosis, and mild neural 
foraminal narrowing.  

In August 2005 the Veteran underwent a VA examination for 
evaluation of his spine disability.  At that time, he 
reported fairly constant low back pain with constant left 
foot numbness.  He also stated that he had "one 
incapacitating episode in the last 12 months" which lasted 2 
to 3 days.  He reported wearing a back brace on occasion and 
using ibuprofen as needed for pain.  With respect to daily 
activities, he stated that he is unable to exercise, but has 
no problems with grooming, bathing, toiletering, or dressing.  
With respect to employment, the Veteran stated that works in 
construction and that he is unable to get down on his knees.  
He denied having any bowel or bladder complaints.  

On physical examination the Veteran was able to walk unaided.  
Examination of the lumbar spine revealed no point tenderness 
and paraspinal musculature was symmetric.  Forward flexion of 
the lumbar spine was to 80 degrees; extension was to 30 
degrees, with pain commencing at 20 degrees; lateral rotation 
was to 30 degrees, bilaterally; and there was no change in 
range of motion with repetitive motion.  Moreover, the 
examiner found no limitation of joint function with flare-ups 
or repetitive motion. 

Neurologically, motor strength was 5/5 in the lower 
extremities and sensation was intact to light touch, except 
on the bottom of his left foot.  The examiner's assessment 
was degenerative disc disease of the lumbar spine.  

A January 2006 VA outpatient record shows that the Veteran 
complained of worsening back pain and intermittent weakness 
in the legs but no numbness or tingling.  He further reported 
intermittent sharp, sticking pain in his left fifth toe.  No 
specific objective findings related to the spinal or 
neurological systems were provided at that time. 

An April 2007 VA treatment note shows that the Veteran 
presented to the outpatient clinic for follow-up on his 
chronic low back pain.  At that time, he reported having 
"good days and bad," and the occasional use of over-the-
counter mediations.  He also endorsed occasional 
numbness/tingling in his toes, and chronic numbness in his 
left foot.  He also reported generalized leg weakness, but no 
focal loss of muscle strength and no falls.  The examiner 
noted that the Veteran walked with an unlabored, symmetric 
gait.  The assessment was stable, chronic low back pain.  

A June 2007 VA outpatient treatment record shows that the 
Veteran's low back pain was stable.  He stated that he was 
working more, but that he still experienced occasional 
"spells" of intense low back pain that would debilitate him 
for a day or two.  The Veteran also stated that he was 
currently experiencing back pain of 5/10 (on a scale of 1 to 
10), and that such pain interfered with sleep, appetite, and 
physical activity.  No radicular symptoms were present at 
that time.  The assessment was low back pain.  Over-the-
counter NSAID treatment was continued, but the physician also 
prescribed Lortab for use during intense flare-ups. 

An August 2007 VA treatment note reflects that the Veteran's 
low back pain had improved with medication. 

In December 2007 the Veteran underwent another VA examination 
for evaluation of his low back disability.  Subjectively, the 
Veteran reported constant, severe, sharp back pain without 
radiation or stiffness.  He stated that he was currently on 
Lortab which helped to relieve some symptoms.  The Veteran 
expressly denied having incapacitating episodes, but stated 
that he has severe flares-ups (lasting 3 to 4 weeks) that are 
exacerbated by certain activities.  Frequency of such flare-
ups was not determined, although he reported that he was 
significantly limited in his work duties during these 
episodes.  The Veteran also reported right leg tingling and 
left leg numbness; he denied back, bladder, or bowel 
complaints.  The examiner noted that he walked unaided, 
although the Veteran reported occasional can and brace use.  
He also stated that he was limited in his exercise, but was 
still able to drive.   

Physical examination of the spine revealed normal curvature 
and symmetry.  His gait was antalgic with slightly stooped 
posture.  Range of motion findings included forward flexion 
to 65 degrees with pain from 50 to 65 degrees; extension to 
15 degrees with pain; left and right lateral rotation to 30 
degrees with pain; right lateral flexion to 30 degrees with 
pain; and left lateral flexion to 20 degrees with pain.  The 
examiner expressly noted that the Deluca criteria were 
negative.  There were no muscle spasms or weakness noted, but 
he did have significant guarding on range of motion. 

Neurological examination revealed that sensation to light 
touch and proprioception were intact; there was no muscle 
atrophy or diminished muscle tone appreciated; deep tendon 
reflexes were 2+ at the knees, 1+ at the right ankle, and 2+ 
in the left ankle.  Lasègue's sign was negative.  The 
examiner's assessment was degenerative disc disease of the 
lumbar spine with radiculopathy.  

III. Analysis  

Based on the evidence outlined above, the Board finds that 
staged ratings for the Veteran's low back disability are 
appropriate here. See Hart, supra.  Specifically, the 
objective medical evidence, combined with the Veteran's 
demonstrable pain on motion, supports a higher rating of 20 
percent from December 20, 2007, under the former schedular 
criteria (DC 5292).  As will be explained in further detail 
below, the application of former DC 5292 has been found to be 
most favorable to the Veteran.  

a. Entitlement to a rating in excess of 10 percent for a low 
back disability under the former rating criteria. 

Again, in order for the Veteran to receive the next-higher 
rating of 20 percent under former DCs 5292, 5293, or 5295, 
the medical evidence of record would have to reflect moderate 
limitation of motion of the lumbar spine; IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months; or 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion.  

(i) From December 20, 2007, entitlement to a rating in excess 
of 10 percent for a low back disability under the former 
rating criteria.  

As noted above, the Board finds that staged ratings are 
appropriate here.  In particular, a December 20, 2007, VA 
examination revealed forward flexion of the lumbar spine to 
65 degrees, with pain commencing at 50 degrees; extension was 
limited to 15 degrees.  Subjectively, the Veteran reported 
constant, severe, sharp pain in the low back.  Although there 
was no objective evidence of additional functional loss due 
to repetitive movement, the Board finds that the diminished 
range of motion findings detailed above, combined with the 
Veteran's credible complaints of painful motion, warrant a 
higher 20 percent rating under former DC 5292 from December 
20, 2007.  Indeed, such symptomatology is more nearly 
approximated by moderate, rather than slight, limitation of 
motion as required for the next-higher rating under DC 5292. 

In so finding, the Board has applied the regulation most 
favorable to the Veteran. See Karnas, supra.  Indeed, as will 
be explained below, under the current General Rating Formula 
for Diseases and Injuries of the Spine, a 20 percent rating 
would only be warranted if forward flexion was less than 60 
degrees.  As the most recent VA examination reflected that 
the Veteran's forward flexion was to 65 degrees, a higher 
rating under the current regulations would not be warranted.  
Thus, in applying the former DC 5292, and thereby allowing 
for an increase, the Board has applied the law most favorable 
to the Veteran.  

Although the Board finds that a 20 percent rating is 
warranted for moderate limitation of motion, there is no 
support for a rating in excess of that amount.  A 40 percent 
rating under DC 5292 requires severe limitation of the lumbar 
spine.  Here, the medical evidence reflects that the Veteran 
has diminished range of motion, but that he continues to walk 
unaided and that he is able to drive and engage in other 
daily activities.  Additionally, the December 2007 VA 
examiner found "negative" Deluca criteria, and no 
indications of muscle spasm, weakness, or fixed deformities.  

Briefly, the Board also notes that a rating in excess of 20 
percent is not warranted under any other diagnostic codes, 
including former DCs 5293 (IVDS) or 5295 (lumbosacral 
strain).  Indeed, at the December 20, 2007, VA examination 
the Veteran expressly denied having any incapacitating 
episodes.  Moreover, there is no indication of severe 
lumbosacral strain with listing of the spine, marked 
limitation of forward bending, loss of lateral motion, 
spasms, or any other associated symptomatology required for a 
40 percent rating under former DC 5295.  

The Board acknowledges that the Veteran's complaints of 
flare-ups and objective findings of limitation of flexion to 
65 degrees and guarding upon range of motion.  However, as 
noted above, such symptomatology has not been found to cause 
additional functional impairment.  Moreover, the Veteran's 
limitation of motion and subjective complaints of pain have 
already been contemplated by the 20 percent rating assigned 
herein.  Therefore, while the Veteran is entitled to a higher 
20 percent rating under former DC 5292 for limitation of the 
lumbar spine, from December 20, 2007, he is not entitled to a 
rating in excess thereof.   

(ii) Prior December 20, 2007, entitlement to a rating in 
excess of 10 percent for a low back disability under the 
former rating criteria. 

Prior to December 20, 2007, the objective evidence outlined 
above reflects relatively normal range of motion findings.  
Indeed, in June 2003, a VA treatment note revealed that 
active range of motion of the spine for flexion, extension, 
and bilateral side-bending were all 3/4 (or 75%) normal.  
Likewise, a June 2003 VA treatment note indicated that range 
of motion was "within normal limits."  Finally, in August 
2005, upon VA examination, the Veteran had forward flexion of 
the lumbar spine to 80 degrees; extension to 30 degrees, with 
pain commencing at 20 degrees; and lateral rotation to 30 
degrees, bilaterally.  

The range of motion findings outlined above simply do not 
rise to the level of moderate limitation of motion of the 
lumbar spine, even when considering functional loss due to 
pain, repetitive use, and weakness. 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Indeed, even at the worst documented level of limitation 
prior to December 20, 2007, the Veteran still had forward 
flexion to 80 degrees; the medical records otherwise reflect 
entirely normal range of motion.  With respect to the Deluca 
criteria, the August 2005 examiner expressly found that there 
was no additional limitation of motion or of joint function 
due to repetitive use.  Moreover, although the Veteran 
subjectively reported weakness in the legs, he was still able 
to walk unaided and reported no problems with grooming, 
bathing, driving, or dressing.  Therefore, based on the above 
range of motion findings, the Board finds the Veteran's low 
back disability more nearly approximates slight, not 
moderate, limitation of the lumbar spine; thus, former DC 
5292 cannot serve as a basis for a higher rating here, prior 
to December 20, 2007.  

With respect to DC 5293 (IVDS), the Board acknowledges the 
Veteran's statements regarding the severity of his low back 
disability; however, the claims folder does not contain 
objective evidence of incapacitating episodes as defined by 
regulation.  In fact, the Veteran himself denied having 
incapacitating episodes at his most recent VA examination. 
See VA Spine Examination, August 2005.  Therefore, former DC 
5293 cannot serve as a basis for a higher rating for any 
portion of the period on appeal. 

Finally, with respect to former DC 5295, there is simply no 
objective evidence of lumbosacral strain with muscle spasm on 
forward bending, loss of lateral spine motion in standing 
position, as required for the next-higher 20 percent 
evaluation.  In fact, neither the December 2007 examiner nor 
the August 2005 VA examiner found spasms upon physical 
examination of the lumbar spine.  Moreover, the August 2005 
VA examiner found no point tenderness of the lumbar and 
lateral spine motion was to 30 degrees (i.e., normal).  Based 
on these findings, there is no support for a higher rating 
under former DC 5295.  

The Board has also considered whether a higher rating could 
be afforded under any other diagnostic codes, namely DC 5285 
(vertebra, fracture of), DC 5286 (complete bony fixation), DC 
5289 (ankylosis, favorable or unfavorable).  However, as 
there is no objective evidence of ankylosis or vertebral 
fracture throughout the entire record, the Board finds that a 
higher rating cannot be assigned under DCs 5285, 5286, or 
5289.  

b. Entitlement to a rating in excess of 10 percent for a low 
back disability under the general rating formula (effective 
September 26, 2003)

The Board will now consider whether the schedular criteria 
effective as of September 26, 2003 ("current" criteria), 
can serve as a basis for an increased rating.  

Under Diagnostic Code 5242, which is evaluated under the 
General Rating Formula, a disability evaluation greater than 
10 percent requires forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. Id.

The Veteran was afforded multiple VA examinations for his 
service-connected spine disability and motion has also been 
documented several VA treatment reports.  These were 
discussed at length above.  There is no evidence of record 
showing forward flexion of the thoracolumbar spine 60 degrees 
or less, or that his combined range of motion of the 
thoracolumbar spine is less than 120 degrees.  Further, while 
there is objective evidence of abnormal gait, there are no 
findings related to abnormal kyphosis, scoliosis, or reversed 
lordosis.  In fact, the VA examiners in August 2005 and 
December 2007 found normal spinal contour and symmetry, and 
noted no objective evidence of muscle spasms. 

Therefore, a rating in excess of the current 10 percent 
evaluation cannot be awarded for the Veteran's service-
connected lumbar spine disability under the General Rating 
Formula for Diseases and Injuries of the Spine.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due  
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 
See DeLuca, supra.  

Again, the Board acknowledges the Veteran's complaints of 
daily pain, but when viewed in conjunction with the medical 
evidence, despite his complaints, the evidence does not 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the evidence has consistently 
demonstrated that there was no pain on repetitive motion, 
weakness, fatigability, or lack of endurance.  See VA 
Examinations, dated August 2005 and December 2007.  There is 
no indication that pain, due to the Veteran's disability has 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned, or the 20 percent assigned 
herein (from December 20, 2007).  The degree of limitation of 
motion is contemplated in the current ratings.  Therefore, 
the Board finds that the holding in DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
higher rating.   

A higher rating is also not warranted under DC 5243 based on 
incapacitating episodes, which contemplates a 20 percent for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least two weeks but less than four 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Again, incapacitating episodes are defined as requiring bed 
rest prescribed by a physician and treatment by a physician.  
In this case, the Veteran denied having incapacitating 
episodes at the December 2007 VA examination.   However at 
the August 2005 VA examination, he indicated that he had one 
period of incapacitation that lasted three to fours days, 
before the examination.  Based upon the evidence of record, 
the Board acknowledges the Veteran's assertions, but finds 
that there is no indication that bed rest has been prescribed 
by a physician.  Thus, an evaluation in excess of 10 percent 
is not warranted based on the frequency of physician 
prescribed incapacitating episodes as contemplated by 
Diagnostic Code 5243.   

In light of the foregoing, the Board concludes that a rating 
in excess of 10 percent cannot be assigned for any portion of 
the period on appeal under the current General Rating Formula 
for Diseases and Injuries of the Spine.  

c. Entitlement to a rating in excess of 10 percent for 
neurological manifestation of decreased sensation of the left 
lower extremity (associated with the service-connected low 
back disability)

Finally, the Veteran also seeks an increased rating for the 
service-connected decreased sensation of the left lower 
extremity, currently rated as 10 percent disabling under DC 
8520.  He believes the symptomatology associated with the 
left lower neurological impairment presents a greater degree 
of impairment than the currently assigned evaluation.  
Following a review of the evidence, the Board disagrees.  

Indeed, in April 2003 a VA physician expressly found that no 
sciatica was present.  Similarly, in June 2003, VA outpatient 
treatment records revealed an entirely normal neurological 
examination -in fact, no focal, motor, or sensory deficits 
were noted at that time.  

At the August 2005 VA examination, the Veteran endorsed left 
foot numbness; objectively, neurological examination 
confirmed decreased sensation on the bottom of the left foot.  
All other neurological findings were normal.  In terms of 
activities of daily living, the Veteran noted difficulties 
playing sports and other physical activities, but stated that 
he had not trouble with grooming, bathing, toileting, or 
dressing.  He denied any weakness.  

A January 2006 VA outpatient record shows that the Veteran 
complained of worsening back pain and intermittent weakness 
in the legs but no numbness or tingling.  He further reported 
intermittent sharp, sticking pain in his left fifth toe.  No 
specific objective findings related to neurological system 
was provided at that time. 

Finally, in December 2007, neurological examination revealed 
that sensation to light touch and proprioception were intact; 
there was no muscle atrophy or diminished muscle tone 
appreciated; deep tendon reflexes were 2+ at the knees, 1+ at 
the right ankle, and 2+ in the left ankle.  Lasègue's sign 
was negative.  Despite the Veteran's subjective complaints of 
left lower extremity numbness, he was still able to walk 
unaided and reported that he was capable driving.  

Based on the clinical findings and the Veteran's assertions, 
the Board finds that a 10 percent rating most appropriately 
represents the level of disability of the Veteran's left 
lower extremity resulting from his lumbar degenerative disc 
disease.  In so finding, the Board notes that, under the 
rating schedule, when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  In this case, the Veteran's left lower extremity 
radiculopathy is wholly sensory in nature, consisting of pain 
and numbness, with no significant decrease in strength, and 
with none of the criteria associated with higher ratings, 
i.e., foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost, and marked muscular atrophy.  It would appear 
that the primary impairment is intermittent numbness/tingling 
of the bottom of the left foot.  The Veteran is able to drive 
and perform other activities of daily living.  As such, the 
Board finds that the criteria for a rating in accordance with 
moderate impairment is not more nearly approximated than that 
for a rating in accordance with mild impairment.  

IV. Conclusion

In summary, in light of objective findings commensurate with 
moderate limitation of motion of the lumbar spine, the Board 
finds that the Veteran is entitled to a higher 20 percent 
rating, but no higher, under former DC 5292 from December 20, 
2007.  

However, the Board concludes that the preponderance of the 
evidence is against a finding that the service-connected low 
back disability warrants any more than a 10 percent 
evaluation under the current General Rating Formula or under 
the former rating criteria (in effect September 23, 2002), 
prior to December 20, 2007.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of 
the evidence is also against a finding that the service-
connected left lower extremity (decreased sensation) 
disability warrants any more than a 10 percent rating 
throughout the entire time period on appeal.  

Finally, with respect to the left lower extremity numbness, 
the preponderance of the evidence is against a finding that 
the service-connected neurological disability warrants any 
more than a 10 percent evaluation under DC 8520.   

The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra. 


ORDER

Prior to December 20, 2007, entitlement to an initial 
evaluation in excess of 10 percent for degenerative disc 
disease of the thoracolumbar spine, is denied. 

From December 20, 2007, entitlement to a 20 percent 
evaluation, but no higher, for moderate limitation of motion 
associated with the service-connected degenerative disc 
disease of the thoracolumbar spine, is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.



Entitlement to an initial evaluation in excess of 10 percent 
for the neurological manifestation of decreased sensation of 
the left lower extremity associated with the service-
connected back disability is denied.  





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


